DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 2/23/2021 for application 16179148.  Claims 1-20 are pending.  Claims 6 & 14 remain withdrawn.  Claims 1-5, 7-13, & 15-20 are examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-12, 15, & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laboda 20160305440.
	Regarding Independent Claim 1, Laboda teaches an engine (gas turbine engine; para. [0017]) comprising: 
a stripping gas source (Fig. 1, engine bleed air); 
a combustion section (para. [0024]); and 
a fuel oxygen conversion unit (Fig. 1, system 100) positioned upstream of the combustion section (see “GAS TURBINE ENGINE FUEL SUPPLY SYSTEM” which indicates system 100 is 
a contactor (104) defining a fuel inlet (inlet where fuel is received from 117), a gas inlet in airflow communication with the stripping gas flowpath (inlet which receives gas from 124, which is in communication with the stripping gas flowpath discussed above), and a fuel gas mixture outlet (outlet supplying mixture to 116 or 118, which outlet will supply both gas and fuel as indicated by presence of coalescing filter 122 which removes fuel from the outlet; para. [0026]); and 
a fuel gas separator (106) defining a fuel gas mixture inlet (126) for receiving a fuel gas mixture from the contactor (see Fig. 1), a liquid fuel outlet (128), and a stripping gas outlet (132); 
wherein substantially all of the stripping gas flow flowing through the stripping gas outlet of the fuel gas separator is exhausted from the fuel oxygen conversion unit (Laboda’s engine is capable of operating in the claimed manner by opening valve 116 to dump all stripping gas overboard).
Regarding Dependent Claim 3, Laboda further teaches the stripping gas flow through the stripping gas flowpath is a non-recirculated stripping gas flow such that the stripping gas flow passes through the fuel gas separator only once (Laboda’s engine could be operated in the claimed manner by selectively opening valves 134 and 116 such that a flow of stripping gas passes through 106 only once before being dumped overboard via valve 116).
Regarding Dependent Claim 4, Laboda further teaches the fuel oxygen conversion unit further comprises a gas oxygen reduction unit (catalyst 112; para. [0018]), wherein the gas oxygen reduction unit is in airflow communication with the stripping gas flowpath at a location upstream of the contactor (112 is in communication with stripping gas flowpath discussed for claim 1 above at a location upstream from 104).
Regarding Dependent Claim 5, Laboda further teaches the gas oxygen reduction unit comprises a catalyst (para. [0018]).
Dependent Claim 7, Laboda further teaches the gas oxygen reduction unit comprises a catalyst (para. [0018]), a burner, or both, and wherein the fuel oxygen conversion unit further comprises a fuel injector in fluid communication with the stripping gas flowpath at a location within or upstream of the gas oxygen reduction unit (fuel injector injects fuel from 108 into 102, which is upstream from and in fluid communication with the stripping gas flowpath discussed for claim 1 above via 115, 117, 104, 118, and 122; in an alternative interpretation, the stripping gas flowpath of claim 1 further includes the conduits between 112, 124, and 102, which is capable of receiving substantially all the stripping gas flow from 114 while permitting some stripping gas flow to be supplied to 104, via the action of valve 124, and thus the fuel injector which injects fuel from 108 into 102 will inject fuel into the stripping gas flowpath, upstream from 112 as discussed above).
Regarding Dependent Claim 8, Laboda further teaches the fuel injector is configured to provide fuel to the flow of stripping gas through the stripping gas flowpath, such that the flow of stripping gas defines a rich air to fuel ratio (in the alternative interpretation in claim 7 above, the fuel injector is capable of providing fuel to the flow of stripping gas through the stripping gas flowpath at a rich air to fuel ratio, for example by reducing flow through valve 124).
Regarding Dependent Claim 9, Laboda further teaches the fuel oxygen conversion unit defines an exhaust gas flowpath (116) in airflow communication with the stripping gas outlet of the fuel gas separator (see Fig. 1), wherein the exhaust gas flowpath is configured to provide an exhaust airflow through the exhaust gas flowpath to atmosphere (“overboard”).
Regarding Dependent Claim 10, Laboda further teaches substantially all of a gas from the stripping gas outlet is provided through the exhaust gas flowpath to atmosphere (substantially all gas from the stripping gas outlet could be provided through the exhaust gas flowpath to atmosphere if valve 116 were fully opened and gas pump 118 were not operating).
Regarding Dependent Claim 11, Laboda further teaches the fuel oxygen conversion unit further comprises a variable throughput valve in airflow communication with the stripping gas flowpath for varying an amount of airflow through the stripping gas flowpath (valve 114 capable of varying airflow through stripping gas flowpath).
Dependent Claim 12, Laboda further teaches the fuel oxygen conversion unit further comprises a gas oxygen reduction unit (112), wherein the stripping gas flowpath is in airflow communication with the gas oxygen reduction unit at a location upstream of the contactor (see Fig. 1), and wherein the variable throughput valve is in airflow communication with the stripping gas flowpath at a location upstream of the gas oxygen reduction unit (114 is upstream from 112).
Regarding Independent Claim 15, Laboda teaches a fuel delivery system (Fig. 1, system 100 in combination with remainder of fuel supply system indicated at “GAS TURBINE ENGINE FUEL SUPPLY SYSTEM”) for an engine, the engine comprising a stripping gas source (“ENGINE BLEED AIR”) and a combustion section (para. [0024]), the fuel delivery system comprising: 
a fuel oxygen conversion unit (system 100) configured to be positioned upstream of the combustion section of the engine (as indicated by the “GAS TURBINE ENGINE FUEL SUPPLY SYSTEM”), the fuel oxygen conversion unit defining a stripping gas flowpath (conduit extending from “ENGINE BLEED AIR” to inert gas source 112) configured for airflow communication with the stripping gas source of the engine (see Fig. 1), the fuel oxygen conversion unit comprising 
a contactor (104) defining a fuel inlet (inlet which receive fuel from 117), a gas inlet (inlet which receives gas from 124) in airflow communication with the stripping gas flowpath (see Fig. 1), and a fuel gas mixture outlet (outlet supplying mixture to 116 or 118, which outlet will supply both gas and fuel as indicated by presence of coalescing filter 122 which removes fuel from the outlet; para. [0026]); and 
a fuel gas separator (106) defining a fuel gas mixture inlet (126) for receiving a fuel gas mixture from the contactor (see Fig. 1), a liquid fuel outlet (128), and a stripping gas outlet (132); 
wherein substantially all of the stripping gas flow flowing through the stripping gas outlet of the fuel gas separator is exhausted from the fuel oxygen conversion unit (Laboda’s fuel delivery system is capable of operating in the claimed manner by opening valve 116 to dump all stripping gas overboard).
Dependent Claim 17, Laboda further teaches the fuel oxygen conversion unit further comprises a gas oxygen reduction unit (112), wherein the gas oxygen reduction unit is in airflow communication with the stripping gas flowpath at a location upstream of the contactor (112 in communication with stripping gas flowpath discussed for claim 15 above upstream from 104).
Regarding Dependent Claim 18, Laboda further teaches the gas oxygen reduction unit comprises a catalyst (para. [0018]), a burner, or both.
Regarding Dependent Claim 19, Laboda further teaches the fuel oxygen conversion unit further comprises a fuel injector in fluid communication with the stripping gas flowpath at a location within or upstream of the gas oxygen reduction unit (fuel injector injects fuel from 108 into 102, which is upstream from and in fluid communication with the stripping gas flowpath discussed for claim 15 above via 115, 117, 104, 118, and 122; in an alternative interpretation, the stripping gas flowpath of claim 15 further includes the conduits between 112, 124, and 102, which is capable of receiving substantially all the stripping gas flow from 114 while permitting some stripping gas flow to be supplied to 104, via the action of valve 124, and thus the fuel injector which injects fuel from 108 into 102 will inject fuel into the stripping gas flowpath, upstream from 112 as discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda, as applied to claims 1 & 15 above, respectively, and further in view of Schwarz 20170268431 and further in view of Tom 20030185720.
Regarding Dependent Claim 2, Laboda teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches providing engine bleed air from the gas turbine engine (see Fig. 1; para. [0018]).  Laboda further teaches a compressor section of the engine (inherent to Brayton cycle of the disclosed gas turbine engine) and a catalyst which receives bleed air from the gas turbine engine (112; para. [0018]).
Laboda fails to expressly teach the stripping gas source is a compressor section of the engine.
Schwarz teaches a gas turbine engine (Fig. 1) having a low pressure compressor (22) and a high pressure compressor (24), a pneumatic bleed (Fig. 2, bleed 70) which communicates high pressure air discharged from the high pressure compressor to be used in other engine systems (74), the high pressure air being at temperatures which can exceed 400° (para. [0037]).
Tom teaches, in a disclosure directed to the purification of engine bleed air (see Title), providing high-temperature bleed air (up to 450°F; para. [0020]) to a catalytic reactor for purifying the bleed air (para. [0021]).

Regarding Dependent Claim 16, Laboda teaches the invention as claimed and as discussed above for claim 15, and Laboda further teaches the stripping gas flow through the stripping gas flowpath is a non-recirculated stripping gas flow such that the stripping gas flow passes through the fuel gas separator only once (Laboda’s fuel delivery system could be operated in the claimed manner by selectively opening valves 134 and 116 such that a flow of stripping gas passes through 106 only once before being dumped overboard via valve 116).  Laboda further teaches providing engine bleed air from the gas turbine engine (see Fig. 1; para. [0018]).  Laboda additionally teaches a compressor section of the engine (inherent to Brayton cycle of the disclosed gas turbine engine) and a catalyst which receives bleed air from the gas turbine engine (112; para. [0018]).
Laboda fails to expressly teach the stripping gas source is a compressor section of the engine.
Schwarz teaches a gas turbine engine (Fig. 1) having a low pressure compressor (22) and a high pressure compressor (24), a pneumatic bleed (Fig. 2, bleed 70) which communicates high pressure air discharged from the high pressure compressor to be used in other engine systems (74), the high pressure air being at temperatures which can exceed 400° (para. [0037]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s apparatus such that the engine bleed air is sourced from the compressor section, as taught by Schwarz, in order to provide high-temperature bleed air for the catalytic reactor taught by Laboda, as taught by Tom.

Claims 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda, as applied to claims 11 and 15 above, respectively, and further in view of Johnson 20150314229.
Regarding Dependent Claim 13, Laboda teaches the invention as claimed and as discussed above for claim 11, and Laboda further teaches a controller (150), wherein the controller is operably connected to the variable throughput valve and configured to operate the variable throughput valve (para. [0027]).
Laboda fails to expressly teach the controller is configured to receive data indicative of a fuel flow to, or through, the contactor, the fuel gas separator, or a combination of both the contactor and the fuel gas separator, and operate the variable throughput valve in response to the received data indicative of the fuel flow.
Johnson teaches a fuel deoxygenation system (see Title) wherein gas from an inert gas supply is precisely controlled relative to fuel from a tank, via valve 1008 (para. [0029]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s apparatus such that the controller is configured to receive data indicative of the fuel flow to, or through, the contactor, the fuel gas separator, or a combination of both the contactor and the fuel gas separator, and operate the variable throughput valve in response to the received data indicative of the fuel flow, in order to provide optimal deoxygenation conditions (Johnson; para. [0029]).  While Johnson’s valve 1008 is downstream from the inert gas supply, the effect of controlling Laboda’s valve 114 would be the same and for 
Regarding Dependent Claim 20, Laboda teaches the invention as claimed and as discussed above for claim 15, and Laboda further teaches the fuel oxygen conversion unit further comprises a variable throughput valve in airflow communication with the stripping gas flowpath for varying an amount of airflow through the stripping gas flowpath (valve 114 capable of varying airflow through stripping gas flowpath), and wherein the fuel delivery system further comprises: a controller (150) configured to wherein the controller is operably connected to the variable throughput valve and configured to operate the variable throughput valve (para. [0027]).
Laboda fails to expressly teach the controller is configured to receive data indicative of a fuel flow to, or through, the contactor, the fuel gas separator, or a combination of both the contactor and the fuel gas separator, and operate the variable throughput valve in response to the received data indicative of the fuel flow.
Johnson teaches a fuel deoxygenation system (see Title) wherein gas from an inert gas supply is precisely controlled relative to fuel from a tank, via valve 1008 (para. [0029]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s apparatus such that the controller is configured to receive data indicative of the fuel flow to, or through, the contactor, the fuel gas separator, or a combination of both the contactor and the fuel gas separator, and operate the variable throughput valve in response to the received data indicative of the fuel flow, in order to provide optimal deoxygenation conditions (Johnson; para. [0029]).  While Johnson’s valve 1008 is downstream from the inert gas supply, the effect of controlling Laboda’s valve 114 would be the same and for the same reasons: to control the gas supply relative to the fuel supply for optimizing deoxygenation conditions.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.

Applicant’s argument (p. 8 of Remarks) that Laboda fails to teach the newly-recited limitation in claims 3 & 16 is unpersuasive.  Laboda’s apparatus is capable of operating in the claimed manner as explained in the claim rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741